DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on p 4, line 11, the reference character “12” should be amended to read “112”.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “111” has been used to designate “tobacco” (p 2, line 18), a “rod of smokable material” (p 2, line 24) or a “smokable material rod” (p 2, line 25), and a “rod” (p 2, line 25).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


International Search Report
Mua et al (WO 2009/015412 A2), BRITISH AMERICAN TOBACCO CO (WO 2012/156695 A1) and BRITISH AMERICAN TOBACCO CO (WO 2012/156699 A1) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/GB2018/052316 to which the instant application claims priority.
	Nicholls et al (US 20140202479), which corresponds to WO 2012/156695 A1, is used in the rejections herein.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation “wherein the activator further comprises particles of botanical material.  It is not clear whether the particles of botanical material are the lyophilized botanical material recited in Claim 1, from which Claim 6 ultimately depends, or different botanical material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholls et al (US 20140202479) as evidenced by Oetjen (Freeze-Drying) and dehydratorlab (10 Differences Between Freeze Dried and Dehydrated Food).
Claim 1: Nicholls et al discloses an additive release system for a smoking article (tobacco industry product) comprising a support structure through which smoke (gaseous flow) is drawn and an additive release component arranged to release of an 
Nicholls et al does not disclose that the botanical material is a lyophilized material, but does disclose the flavorant to be in a solid form [0106], therefore one of ordinary skill in the art would have found it obvious that the solid is a dried material.  It is known in the art that freeze-drying, or lyophilization, produces a dried product that retains the structure, flavor, aroma, nutrients and biological activity as close as possible to that of the original substance, that the product remains stable during storage and is quickly reconstituted with addition of water (for evidence, see Oetjen, introduction and also dehydratorlab, Differences, 3. Taste,  7. Rehydration).  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to lyophilize the botanical material to obtain the solid flavorant with a reasonable expectation of obtaining a solid flavor component that 
Claims 2 and 3: In a disclosed embodiment, the activator (water or solvent) is contained within the additive release component (shell or capsule comprising the additive in a central core, a sponge-like material, etc.) and the lyophilized botanical material (such as a crystalline flavorant) is in a cavity outside of the additive release component ([0123]-[0126]), wherein at least a portion of the additive in the form of a solvent is directionally released into the cavity to contact the crystals.
Claim 4: In some embodiments, the additive release component is a frangible capsule ([0064], [0076]).  In other embodiments, a plurality of additive release components is used, which provide multiple discrete deliveries of the activator in the same or different directions [0126].
Claim 5: The activator comprises water or a solvent, therefore is a liquid.
Claim 6: Nicholls discloses that the additive held within the additive release component can be a flavorant capable of modifying the smoke, or water [0105].  Flavorants include particulate botanical materials such as a powder or tobacco particulates ([0106]-[0107]).  It would have been obvious to one of ordinary skill in the art to include a mixture of particulate botanical materials and water or solvent activator material in the additive release component to further modify the smoke (gaseous flow) drawn through the filter.
Claim 7: Water is a disclosed flavorless activator.
Claim 8: The activator comprises water or a solvent.

Claim 10: The region to which the additive is directed comprises a filter a filter section of the smoking article ([0125]-[0126]), and the solid flavor component that is easily rehydrated (activated) by the additive is released to be entrained in smoke that is drawn through the article [0145].  One of ordinary skill in the art understands that the smoke is drawn through the filter section as the normal intended functioning of the smoking article.
Claim 11: In an embodiment, Nicholls et al discloses that the filter section comprises a filter material comprising a solid material such as a crystalline flavorant in the form of small granules (particulate) evenly distributed within the filter material [0126].
Claim 12: In the embodiment of Claim 11, the activator is contained in the additive release component and is releasable to contact the from the additive release component to contact the lyophilized botanical material within the filter material [0126].  A plurality of additive release components is used and the additive may be directed into the same or different regions of the granule-containing filter material [0126].  One of ordinary skill in the art would have found it obvious to locate the additive release components within the filter material to facilitate directing the additive into different regions of the granule-containing filter material.
Claim 13: The lyophilized botanical material rehydrates quickly on contact with water (for evidence, see Oetjen, introduction; dehydratorlab, Difference 7. Rehydration).  Therefore, it would have been obvious that the activator is configured to release 
Claim 14: Nicholls et al discloses that the flavorant refers to materials such as clove or a mint [0106], therefore, absent convincing evidence of unexpected results, it would have been obvious to one of ordinary skill in the art to select clove or a mint as a lyophilized botanical material with a reasonable expectation of obtaining a suitable flavorant for a smoking article.
Claim 15: A filter for a smoking article comprising the additive release system (flavor system) is disclosed ([0007], [0119]-[0120]) or, at least, would have been obvious from the disclosure of Nicholls et al.
Claims 16 and 19: A smoking article comprising a filter comprising the additive release system (flavor system) is disclosed ([0008], [0121], [0123]) or, at least, would have been obvious from the disclosure of Nicholls et al.
Claim 17: A tobacco industry product comprising the claimed flavor system is disclosed by Nicholls et al as discussed above.  A step of providing the flavor system including lyophilized botanical material, an activator capable of releasing lyophilized botanical material flavorant from the lyophilized botanical material, and a removable barrier preventing contact between the lyophilized botanical material and the activator would have been obvious in order to form the tobacco industry product.  Including the flavor system in a filter and including the filter in a tobacco industry product is disclosed ([0119]-[0121]) , wherein in use the released flavorant is entrained in the smoke (gaseous flow) drawn through the filter of the tobacco industry product by the user [0145].
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The disclosure of Nicholls et al (US 2014/0182614) is similar to that of US 20140202479, which is used in the rejections herein.  Mishra et al (US 2012/0024306) discloses forming a smoking article filter plug from a freeze-dried biopolymer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748